Citation Nr: 1441070	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a disability manifested by shaking, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was previously before the Board in October 2011 at which time the issues above were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining VA examinations.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal, except for the issues of service connection for chronic headaches and a disability manifested by shaking.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's appeal originally included a claim for service connection for a laceration on the top of the head; however, that claim was granted in a September 2012 rating decision.  Consequently, that issue is no longer on appeal to the Board.

The issue of entitlement to service connection for chronic headaches and a disability manifested by shaking are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back condition is not proximately due to or the result of his service.

2.  The Veteran's right hip condition is not proximately due to or the result of his service, and is not caused or aggravated by a service-connected disability.

3.  The Veteran's left hip condition is not proximately due to or the result of his service, and is not caused or aggravated by a service-connected disability.

4.  The Veteran's pes planus is not proximately due to or the result of his service.

5.  The Veteran's in-service left ankle sprain resolved and he does not have a current left ankle condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2013).

2.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.310 (2013).

3.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.310 (2013).

4.  The criteria for service connection for a left foot disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2013).
5.  The criteria for service connection for a left ankle disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice was provided in July 2006, December of 2006, and October 2011 and the claim was subsequently readjudicated, most recently in a September 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

With regard to the duty to assist, the claims file includes records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and Social Security Administration (SSA) disability records.  The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran was afforded VA examinations in November 2011.  The Board finds that the VA examinations are adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran filed the current claims in May and August 2006.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran is seeking service connection for his low back, right hip, left hip, left foot, and left ankle.  Each issue will be discussed in turn.

A.  Low Back

The Veteran's STRs are silent for complaint, diagnosis or treatment of a back condition.  On his separation Report of Medical History, the Veteran answered "no" to whether he had "recurrent back pain."  At his separation examination in September 1993, clinical evaluation of the spine showed normal results.
The post service medical evidence since 2007 shows that the Veteran has been alternatively diagnosed to have degenerative joint disease or degenerative disc disease at the L5-S1 level, an arthritic condition, facet arthritis, and arthralgia.  The reports of the onset of his low back pain have been inconsistent.  A January 2007 private treatment record notes the Veteran gave a five year history of back pain and denied any injury; however, it was noted that the Veteran recalled having low back pain in service in the early 1990s without any specific treatment.  In a February 2007 VA primary care treatment note, the Veteran reported having low back pain since 1993 with a significant increase in pain over the prior two months.  At a June 2007 physical therapy consult, the Veteran related his back pain to his physical training in service in 1993.  In contrast, April 2007 and June 2007 VA treatment notes indicate the Veteran reported ongoing low back pain since the prior December.

Finally, a January 2008 neurosurgery consult note indicates the Veteran reported a history of low back pain for about 13 years.  He indicated that he "thinks he might have injured his back at that time," which would have been in 1995.  He was working as a mechanic and recalled trying to stop a vehicle from rolling back.  He reported that the back pain had increased in the previous two years.  The physician noted that an outside MRI (magnetic resonance imaging) scan showed multiple minor disc bulges, no disc herniations or canal stenosis, and no nerve root compression.  She determined there was no need for surgical intervention and referred the Veteran to the pain clinic.  There is no treatment record dated earlier than 2007.

At the November 2011 VA examination conducted pursuant to the Board remand, the examiner diagnosed a "small herniated disc at L4-5 and L5-S."  The examiner reported that the Veteran said "he did not seek medical attention for his back while in the military.  [The Veteran] does recall falling on some steps but broke his right hand but did not bother his back.  He points to the lumbosacral area as the area of pain.  The pain varies from dull to sharp.  It travels to the hips, but the right hip is the worse.  He denies any paresthesia.  There are no activities which aggravate the pain, but bending over occasionally increases the pain and prolong sitting may increase the pain."  Based on the examination and review of the record, the examiner concluded that the Veteran's current low back disorder "is not caused by or a result of military service."  The following rationale was provided: "[t]he [STRs] are silent for a lumbar condition.  The [separation]examination...is silent for a lumbar condition.  There is no documentation in the Veteran's [claims file] to substantiate the current lumbar condition occurred or was a chronic condition during the [Veteran's] military service.  The electronic medical records document the onset of low back pain in 1995 while working as a mechanic.  This is 2 years after his military discharge."

The only other evidence in the record concerning the etiology of the Veteran's back are the Veteran's own statements and the written statements provided by family members, friends, and co-workers dated in August 2006.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the back disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

In sum, the first evidence of the Veteran's back disability was many years after his separation from active duty.  In those records, an inconsistent history was provided by the Veteran.  However, in several instances, the Veteran dated the onset of his back condition after military service.  The change in his story detracts from the Veteran's credibility when he dated onset as having occurred during service.  The competent medical evidence does not establish that the Veteran's back condition was caused or aggravated by service.  The VA examiner opined the Veteran's condition is not related to service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

B.  Right and Left Hips

The Veteran has claimed that his hip conditions are related to his low back condition.  As an initial matter, the Board reiterates that the Veteran is not service connected for a low back disability.  Thus, service connection for any hip condition secondary to a low back condition cannot be granted as a matter of law.

The Veteran's STRs are silent for complaint, diagnosis or treatment of a back condition.  On his separation Report of Medical History, the Veteran answered "no" to whether he had any joint deformity, cramps in his legs, back pain, or arthritis.  At his separation examination in September 1993, clinical evaluation of the lower extremities showed normal results.

Beginning in 2007, there are VA treatment records showing complaints of hip pain.  Diagnostic testing was performed in August 2007.  Those results showed "no bony or articular abnormality."  The test was "essentially negative."  However, the pain has been treated since that time.

At the November 2011 VA examination, the Veteran was diagnosed with bilateral hip pain with normal radiographic findings.  The Veteran reported "he developed [bilateral] hip pain, the right hip was worse than the left.  There was no injury or trauma to the hips.  The pain did not prohibit [physical training].  He cannot recall seeking medical attention while in the military."  The report also notes that "around 2006, [the Veteran] did seek medical attention after having problems moving his legs in the morning.  He had normal hip X-rays and was told the hip problem may be related to a lumbar condition (degenerative joint disease)."

Diagnostic testing resulted in an "essentially negative study."  The examiner concluded that the Veteran's "hip pain with normal radiographic findings is not caused by or a result of military" service.  The examiner provided the following rationale: "There is no documentation in the Veteran's [claims file] substantiate the hip pain occurred or was a chronic condition during the military service.  There is no clinical, laboratory or radiological evidence to substantiate the Veteran's claim.  There is no causal relationship between present condition and military service.  Therefore, a medical nexus cannot be established or substantiated."

The only other evidence in the record concerning the etiology of the Veteran's hips are the Veteran's own statements and the written statements provided by family members, friends, and co-workers dated in August 2006.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. 428.  However, the hip disabilities at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

In sum, the first medical evidence of the Veteran's hip disability was many years after his separation from active duty.  He has not argued, and the evidence does not show that he complained of or was treated for either hip in service.  The Veteran complained of hip pain beginning in 2007.  The VA examiner opined the Veteran's condition is not related to service because the STRs were silent for a hip problem and the pain was not reported for many years after service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

C.  Left Foot

The Veteran's service treatment records showed treatment only for blisters on his heels and warts on the bottom of the left foot in 1992 and 1993, respectively.  On his separation Report of Medical History, the Veteran answered "no" to whether he had "foot trouble."  On separation examination in September 1993, however, the examiner found that the Veteran had pes cavus and Morton's foot/Greek foot.  There are no post-service records until 2007.

The Veteran underwent VA foot examination in August 2008 at which time he was diagnosed with bilateral pes planus, right greater than left, based upon x-rays of the feet.  The examiner also diagnosed neuritis of the heels and opined that it was not due to service because there was no treatment for any condition on active duty known to have the long term sequela of neuritis of the heels.

In contrast, a VA Podiatry note from October 2007 noted neuritis of the bilateral posterior heels and that the Veteran had cavus feet.  As pes cavus and pes planus are contrasting conditions (the first with high arches and the second with low arches), the Board remanded the issue in October 2011 for another VA examination to clarify the contradictory evidence.

At the November 2011 VA examination, the Veteran was again diagnosed with pes planus.  The Veteran reported having "occasional shooting pain from the left heel to the lateral ankle and into the instep.  He has a history of blisters in the military.  There was no residuals from the blisters.  He feels the left foot condition is related to the military because he did not have a foot problem prior to the military."

The examiner found that the Veteran does not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, or claw foot (pes cavus).  He also does not have malunion or nonunion of tarsal or metatarsal bones.  The examiner concluded that the Veteran does not have bilateral weak foot.  However, diagnostic testing showed pes planus.

The examiner opined that the pes planus was not "caused by or a result of military [service], treatment for blisters, treatment for warts, pes cavus, or Morton's foot/Greek foot."  The rationale provided was the following: the STRs "are silent for pes planus...  This condition was diagnosed in 8-2008, which is 15 years after military discharge.  Treatment for blisters or plantar warts does not cause pes planus.  The [STRs] document an increased arch (pes cavus) on the 9-10-1993 separation exam.  However, the 2008 radiographic records do not support this condition but do support the diagnosis of pes planus.  Neuritis is inflammation of a nerve that can be caused by trauma, diabetes, alcoholism or nutritional deficiencies.  There was no clinical or electromyelographic evidence of neuritis nor is there a current diagnosis of neuritis."

The only other evidence in the record concerning the etiology of the Veteran's foot are the Veteran's own statements and the written statements provided by family members, friends, and co-workers dated in August 2006.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. 428.  However, the hip disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

In sum, the Veteran was diagnosed with pes cavus and Morton's foot/Greek foot at his separation examination.  However, treatment records since that time contradict those diagnoses.  At both VA examinations, the Veteran was diagnosed with pes planus.  And both examiners opined that the Veteran's condition was not related to service.  The competent medical evidence does not establish that the Veteran's left foot condition was caused or aggravated by service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

D.  Left Ankle

The Veteran's STRs show that he suffered an ankle sprain in January 1992.  There is an emergency care and treatment report from that incident.  The record notes that the Veteran slipped on ice while running.  It was noted that there was "mild effusion" of the left ankle.  On his separation Report of Medical History, the Veteran answered "no" to whether he had "foot trouble."  At his separation examination in September 1993, clinical evaluation of the lower extremities showed normal results.  The examination report did note abnormal results of his feet.  As discussed above, the examiner diagnosed pes cavus and Morton's foot/Greek foot.  However, there were no diagnosis of an ankle condition.

At the VA examination in November 2011, the examiner diagnosed a left ankle sprain during service.  The Veteran said he "injured his left ankle during PT when he stepped in a pothole and was told he sprained the ankle while in Germany.  He thinks he was X-rayed.  He was treated conservatively and returned to regular duty."

The report indicates that the Veteran stated he "has shooting pains (6/10) from the heel to the left lateral ankle as well as the right ankle with walking.  He was told by podiatry that the pain maybe related to the heels...  He denies any additional injuries or trauma to the left ankle.  He does not require ongoing care for the ankle.  He takes pain medication for other problems, including Excedrin and Vicodin."

Upon testing, the Veteran's ROM was noted to demonstrate no objective evidence of painful motion.  There was no additional loss upon repetitive use.  The examiner found that there was no functional loss attributable to the claimed condition.  Muscle strength testing showed normal results.  There was no laxity or ankyloses.  Diagnostic testing showed no abnormal results.

The examiner concluded that the Veteran's in-service ankle sprain resolved.  The rationale included the following: "The [service treatment records] document evaluation and treatment for a left ankle sprain on 1-27-1992.  There is no documentation in the Veteran's [claim file] to substantiate that the left ankle sprain was a chronic condition during the military.  The left ankle [examination]...was normal.  The X-ray completed in conjunction with the [examination] was normal.  Although there is record of treatment in the service for a left ankle sprain, no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by medical evidence following service."

The only other evidence in the record concerning the diagnosis or etiology of an ankle disability are the Veteran's own statements and the written statements provided by family members, friends, and co-workers dated in August 2006.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. 428.  However, the ankle disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

In sum, there is evidence of an in-service ankle sprain in January 1992.  However, there is no further evidence of an ankle condition during the remaining time in service.  The Veteran's separation examination was silent for any ankle condition.  The competent medical evidence does not establish that the Veteran has a current ankle condition.  The examiner concluded that the Veteran's ankle condition resolved during service.  Absent proof of a present disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a left foot disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the claim for entitlement to service connection for chronic headaches.  A VA examination was conducted in November 2011; however, the examination did not provide an opinion on whether the Veteran's current headache disorder was aggravated by the now service-connected head laceration.  Another medical opinion is required.

With regard to the Veteran's claim for service connection for a disability manifested by shaking, the October 2011 Board remand noted that the medical evidence of record indicates the Veteran has tremors involving the bilateral upper extremities.  The Board previously noted that the medical evidence was unclear, however, whether this is a symptom of the Veteran's service-connected PTSD or is a separate and distinct disability with a separate pathology.  The Veteran has undergone neurological work up for his tremors at the VA Medical Center, but it appears no cause of the tremors has been determined.  The neurologist stated, however, that they are generalized tremors complicated by anxiety.  Mental Health treatment records indicate that the Veteran's tremors worsen when the Veteran has intrusive thoughts and flashbacks.  Conversely, a private treatment note from January 2007 noted the Veteran's complaints of having tremors since being in Somalia in 1993, which have worsened as his PTSD symptoms have worsened.  The assessment was PTSD with tremor.

The Board remanded for a VA examination to determine whether the Veteran's bilateral upper extremities tremors are a symptom of his PTSD or whether they are a separate and distinct disability therefrom that are either directly related to service or are secondary to his service-connected PTSD (i.e., proximately due to, the result or aggravated thereby).  The examiner noted that a school record from March 1977, which is included in the Veteran's SSA records, show that the Veteran suffered from tremors at that time.  The examiner concluded that the tremors preexisted service; therefore, the tremors were not related to service.  However, this opinion is inadequate as to the issue of whether the Veteran's current manifestation of tremors is related to his PTSD.  Therefore, another medical opinion is required.  There were no complaints, treatment, or diagnosis of tremors in the Veteran's STRs.  At the Veteran's separation examination in September 1993 he did not complain of tremors or shaking and the examination report made no mention of the condition.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an appropriate physician to obtain a medical opinion as to the current nature and likely etiology of the Veteran's headache condition.  Based on the review of the record, the examiner is asked to address the following questions:

(a)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed headache condition is proximately due to (caused by) any service-connected disability, including for laceration to the top of the head?

(b)  If (a) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed headache condition has been aggravated by any service-connected disability, including for laceration to the top of the head?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Forward the claims folder to an appropriate physician to obtain a medical opinion as to the current nature and likely etiology of the Veteran's shaking or tremor disability.  Based on the review of the record, the examiner is asked to address the following questions:

(a)  Is the Veteran's shaking or tremor condition a symptom of his service-connected PTSD or due to a separate and distinct pathology.

(b)  If the Veteran's shaking or tremor condition is a separate and distinct pathology, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed shaking or tremor condition is proximately due to (caused by) any service-connected disability, including PTSD?

(c)  If (b) is answered no and the Veteran's shaking or tremor condition is a separate and distinct pathology, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed shaking or tremor condition has been aggravated by any service-connected disability, including for laceration to the top of the head?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of tremors (i.e., a baseline) before the onset of the aggravation.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


